Applicant-initiated Interview Summary
-continued.
	Applicant filed an after-final response on Aug. 18, 2021 and the Office mailed an advisory action on Aug. 31, 2021.  The Aug 2021 Claim Amendment and the advisory action were discussed.  The Examiner suggested to the Applicant’s representative to define the hole better by reciting structure in the claims.  No agreement has been reached and a formal response from the Applicant is forthcoming.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992